Citation Nr: 0109704	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  98-08 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating higher than 
30 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle 
injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. L. Kane, Counsel


INTRODUCTION

The veteran had active military service from April 1967 to 
January 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  An April 1998 rating decision, in pertinent part, 
denied service connection for a left ankle disability.  An 
August 1998 rating decision granted service connection for 
PTSD, with assignment of a 30 percent rating. 

In May 2000, a hearing was held before the undersigned, who 
is the Board Member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c).  


FINDING OF FACT

The veteran's PTSD is manifested by mood disturbances such as 
depression, recurrent and intrusive war-related thoughts and 
nightmares, feelings of alienation and rage, decreased 
interest, social isolation, avoidance behaviors, 
hypervigilence, chronic sleep disturbances, and difficulty 
going into crowded places, resulting in moderate social and 
occupational impairment.

CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and no 
higher, for PTSD were met as of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.125, 4.126, and 4.130, Diagnostic 
Code 9411 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim for a higher rating.  The duty 
to assist includes, when appropriate, the duty to conduct a 
thorough and contemporaneous examination of the veteran.  
Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, 
where the evidence of record does not reflect the current 
state of the veteran's disability, a VA examination must be 
conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Reexamination will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability.  38 C.F.R. § 3.327(a).  
Generally, reexaminations are required if it is likely that a 
disability has improved, if the evidence indicates that there 
has been a material change in a disability, or if the current 
rating may be incorrect.  Id.

In this case, the RO provided the veteran an appropriate VA 
examination in 1998.  That examination report provides 
sufficient evidence to rate the service-connected disorder 
properly.  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected PTSD since he was examined in 
1998.  The veteran does not receive outpatient treatment for 
this condition, so there are no medical records that need to 
be obtained.  Accordingly, no further assistance to the 
veteran is required to comply with the duty to assist.

The veteran has disagreed with the original disability rating 
assigned for his PTSD.  The United States Court of Appeals 
for Veterans Claims (formerly the United States Court of 
Veterans Appeals) (Court) has held that there is a 
distinction between a claim based on disagreement with the 
original rating awarded and a claim for an increased rating.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Statement of 
the Case and Supplemental Statement of the Case in this case 
show that the RO considered all the evidence of record in 
assigning the original disability rating for the veteran's 
PTSD.  The RO did not limit its consideration to only the 
recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The veteran has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  
Since the veteran appealed the initial rating assigned for 
his PTSD, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern). 

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran is currently evaluated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411, as 30 percent for his service-connected 
PTSD.  The current 30 percent disability rating requires:   

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, or recent events).

The criteria for a 50 percent disability rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting; inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130.

The medical evidence shows assignment of a GAF score of 51 
upon VA examination in 1998.  A GAF score of 51-60 
contemplates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  See 
DSM-IV at 44-47 (American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994)).  Id.  A GAF score is highly probative as it 
relates directly to the veteran's level of impairment of 
social and industrial adaptability, as contemplated by the 
rating criteria for mental disorders.  See Massey v. Brown, 7 
Vet. App. 204, 207 (1994).

The Board has reviewed the evidence, which consists of the 
report of the VA examination conducted in 1998 and the 
veteran's contentions.  The criteria for the currently 
assigned 30 percent disability rating indicate that a 
claimant is generally functioning satisfactorily with routine 
behavior, self-care, and normal conversation.  However, this 
is not the veteran's situation here.  His psychiatric 
symptoms include feelings of depression and increased periods 
of irritability and rage.  He limits his social interaction 
with others.  The 1998 VA examiner specifically noted that 
the veteran experiences "social isolation."  He apparently 
does not have any close friends, and he feels alienated from 
others, thinking that they do not understand what he has gone 
through.  He has chronic sleep-related disturbances, 
including war-related nightmares several times per week.  He 
experiences intrusive thoughts, crowd avoidance, social 
withdrawal, and decreased interest in social activities.  He 
also exhibits several avoidance behaviors and is 
hypervigilent around the home. 

The 1998 VA examiner concluded that the veteran has moderate 
social and occupational impairment due to PTSD.  It was also 
noted that he had difficulty establishing and maintaining 
effective social and occupational relationships due to his 
PTSD symptoms.  These findings were supported by the 
assignment of a GAF score of 51, which contemplates moderate 
symptoms.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
veteran's disability in his favor.  Even though he is able to 
control his symptoms such that he does not require ongoing 
treatment, the Board must also consider the veteran's 
testimony that, as an attorney practicing in a small town, he 
cannot risk consulting local psychiatrists due to 
confidentiality concerns.  This seems perfectly reasonable, 
so the lack of outpatient treatment does not mitigate his 
reported symptoms.  

The Board concludes that the objective medical evidence and 
the veteran's testimony regarding his symptomatology shows 
disability that more nearly approximates that which warrants 
the assignment of a 50 percent disability rating.  See 
38 C.F.R. § 4.7.  Although he is able to function reasonably 
well in society, the veteran's PTSD symptoms alone are 
clearly disabling to him to a greater degree, and a 50 
percent disability rating is warranted.

The Board considered assigning the veteran a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  He meets none of the 
other criteria for a rating higher than 50 percent.  For 
example, he has never exhibited nor complained of impaired 
judgment, obsessional rituals, impaired impulse control, 
violence, poor hygiene, delusions, hallucinations, or 
inappropriate behavior.  Therefore, a higher rating is not 
warranted.  Further, although this is a Fenderson situation, 
and the veteran therefore could potentially be assigned 
staged ratings for his PTSD, that does not seem to be 
appropriate in this case.  The medical evidence shows a 
fairly consistent level of the severity of his PTSD, and a 
maximum 50 percent initial rating is warranted for the entire 
period of time commencing with the date of claim.  

In granting a higher initial rating, the Board notes that the 
50 percent rating is considered to be a full grant of the 
benefits being sought on appeal.  In the notice of 
disagreement submitted in October 1998, the veteran indicated 
that he felt that a 40 percent rating should be assigned for 
this condition.  Moreover, in the substantive appeal 
submitted in January 1999, the veteran appeared to indicate 
that he was seeking only an increase from the currently 
assigned 30 percent rating to 50 percent, and in a statement 
in support of claim submitted in May 1999 it was specifically 
stated that a 50 percent rating was being sought.  
Accordingly, because a non-staged 50 percent initial rating 
is presently being granted, this is considered to be a full 
grant of the benefits being sought on appeal.  See AB v. 
Brown, 6 Vet.App. 35, 39 (1993) (a claimant may limit a claim 
or appeal to the issue of entitlement to a particular 
disability rating which is less than the maximum disability 
rating allowed by law).  Moreover, because the claim is being 
granted in full, the notification and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
have been fully satisfied.  


ORDER

Entitlement to a 50 percent initial disability rating, and no 
more, for post-traumatic stress disorder (PTSD) is granted, 
subject to the governing regulations pertaining to the 
payment of monetary benefits.

REMAND

In regard to the claim for service connection for a left 
ankle injury, it is noted that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Here, a review of the record 
reveals that the RO denied the appellant's claim for 
entitlement to service connection for a left ankle injury on 
the basis that the claim was not well-grounded.  Accordingly, 
a remand is required in order to readjudicate this claim 
under the new law.  See Karnas v. Derwinski, 1 Vet.App. 308, 
312-13 (1991) (when a law or regulation changes after a claim 
has been submitted, but before the administrative or judicial 
appeal process has been concluded, the law which is most 
favorable to the claimant must be applied).  

Furthermore, even without the recent change in the law, a 
remand of the left ankle injury claim would be required.  
Although the veteran states that he has not sought outside 
medical treatment for the continuous problems he has 
experienced with his left ankle since separation from 
service, he has been treated at home for this condition by 
his wife who is a Registered Nurse, as well as by himself.  
Under the former version of 38 U.S.C. § 5103(a) that was in 
effect prior to the enactment of the VCAA, VA had a duty to 
inform a claimant of what evidence is necessary to complete 
an incomplete application for benefits in certain situations, 
and that obligation included the requirement to tell a 
claimant to submit a statement from a physician who has 
reportedly voiced an opinion that may be sufficient to well 
ground the claim.  See, e.g., Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997); Slater v. Brown, 9 Vet.App. 240 (1996); 
Robinette v. Brown, 8 Vet.App. 69 (1995).  This notice 
requirement also has been retained, with certain 
modifications, in new section 5103(a).  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3, 114 Stat. 
2096, 2096 (2000).  In this case, a statement from the 
veteran's wife documenting the ongoing treatment she has 
provided for his left ankle could possibly be used to 
establish continuity of symptomatology for purposes of 
granting service connection under 38 C.F.R. § 3.303(b) 
(2000).  Accordingly, a remand is required in order to notify 
the veteran that he should obtain and submit a written 
statement from his wife which details the treatment she has 
provided for his left ankle since his separation from 
service, and also sets forth her professional qualifications 
and training.  The veteran also should be asked to submit a 
statement which details the treatment he has provided to 
himself for this condition.  

A review of the record also reveals that while hospitalized 
for heart surgery, the veteran reports he was told that there 
were vascular changes present in the left ankle.  Because 
records from this period of hospitalization may be relevant 
to his claim for service connection, the RO should contact 
the veteran on remand and request that he complete an 
authorization for release of information to VA for the 
facility where he underwent heart surgery, and then obtain 
these records.  

Finally, it is noted that, on remand, the veteran should be 
scheduled for an additional VA compensation and pension 
examination of his left ankle.  A review of the citation 
accompanying the Bronze Star Medal the veteran was awarded 
for heroic achievement in connection with combat operations 
makes specific reference to an ankle injury.  Although the 
citation does not identify which ankle was injured, it does 
provide a sufficient basis, when combined with the veteran's 
report of continuous problems with the left ankle since 
separation from service, and the presumptions afforded to 
combat veterans, to warrant conducting an orthopedic 
examination, which includes a request for an opinion on the 
etiology of any current left ankle injury or the residuals 
thereof.  See 38 U.S.C. § 1154(b) (West 1991); 38 C.F.R. 
§§ 3.303(b), 3.304(d) (2000); see also Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 3, 114 
Stat. 2096, 2098  (Nov. 9, 2000) (new section 5103A(d) sets 
forth the criteria for determining when an examination will 
be provided or medical opinion obtained); VBA Fast Letter No. 
00-92, para. 16 (Dec. 13, 2000) ("The threshold criteria for 
assisting a claimant in developing evidence by way of VA 
examination or medical opinion is low.... [S]chedule an 
examination or request a medical opinion unless the evidence 
of record makes it absolutely clear that there is no 
relationship between an established in-service event, injury 
or disease and current symptoms or disability.")

Accordingly, this claim is REMANDED for the following:

1.  The RO must notify the veteran that 
he should obtain and submit a written 
statement from his wife, who reportedly 
is a Registered Nurse, which details the 
treatment she has provided for his left 
ankle since his separation from service, 
and also sets forth her professional 
qualifications and training.  The veteran 
also should be asked to submit a 
statement which details the treatment he 
has provided to himself for this 
condition.

2.  The RO should contact the veteran on 
remand and request that he complete an 
authorization for release of information 
to VA for the medical facility where he 
was hospitalized for heart surgery and 
reportedly told that there were vascular 
changes present in the left ankle.  When 
requesting these records after the 
authorization has been returned, the RO 
should specify that actual treatment 
records, as opposed to summaries, are 
preferred if available. 

3.  Schedule the veteran for a VA 
orthopedic examination to evaluate his 
claimed left ankle injury.  The examiner 
should be provided an opportunity to 
review the claims folder (or pertinent 
medical records contained therein).  The 
examiner should indicate in the report 
that the claims file or pertinent medical 
records were reviewed.  All tests and 
studies deemed necessary by the examiner 
should be completed.  As part of the 
examination report, the examiner is 
requested to provide a medical opinion on 
the nature and etiology of any current 
left ankle injury or the residuals 
thereof.  

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, has been completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) have been fully 
complied with and satisfied.

5.  Thereafter, readjudicate the 
veteran's claim for service connection 
for a left ankle injury.  In doing so, 
the RO should take into consideration all 
governing laws and regulations, including 
specifically the presumption afforded to 
combat veterans under 38 U.S.C. § 1154(b) 
and 38 C.F.R. § 3.304(d), as well as the 
continuity of symptomatology provision 
contained in 38 C.F.R. § 3.303(b).  

6.  If the benefit sought on appeal 
remains denied, provide the veteran and 
his representative a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on his 
claim for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  Allow an 
appropriate period of time for response.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until he is so informed; however he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RICHARD C. THRASHER
	Acting Board Member
	Board of Veterans' Appeals



 



